Citation Nr: 1635429	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, a mood disorder not otherwise specified, and a general anxiety disorder.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 
INTRODUCTION

The Veteran served on active duty from March 1987 to August 1992.

This appeal came before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing is of record. 

In an April 2012 decision, the Board remanded the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, a mood disorder not otherwise specified, and a general anxiety disorder for further development and adjudicative action.

In a May 2014 decision, the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, a mood disorder not otherwise specified, and a general anxiety disorder.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Decision, the Court vacated the Board's May 2014 decision and remanded the issue to the Board.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issue on appeal is adjudicated; specifically, another VA opinion is necessary, for the reasons discussed below.  Further, the Veteran's pertinent private treatment records must be obtained and associated with the record.    

During a January 2012 hearing before the Board, the Veteran asserted that he experienced some "bipolar behavior" during active service. 

A March 2011 letter from B.H., LCSW, the Veteran's VA treating clinician, states an opinion that the Veteran's "mental health symptoms were greatly exacerbated during his time in military service as a direct result of difficulties he faced while serving."

The Veteran underwent a VA examination in August 2011, during which the examiner diagnosed a mood disorder, not otherwise specified.  The examiner stated that the Veteran did not meet the criteria for bipolar affective disorder.  The examiner found that there was no "clear and convincing" evidence that the Veteran experienced a mood disorder while in service or prior to service, as the Veteran denied any history of mental health disorders upon enlistment examination and never sought mental health treatment during service.  The examiner indicated that the Veteran also did not seek any mental health treatment until six years after separation from service, concluding that he did not feel that the Veteran had a mental illness that was related to his service.  The Board found the opinion inadequate to adjudicate the claim, as the 'clear and convincing evidence' language by the VA examiner was legally incorrect, and the examiner also failed to consider the favorable March 2011 opinion provided by B.H.  

The Board remanded the case in April 2012.  The remand required the RO or the Appeals Management Center (AMC) to obtain an addendum opinion from the August 2011 VA examiner for clarification; specifically, the examiner was directed to consider the March 2011opinion from B.H., which found that the Veteran's mental health symptoms were greatly exacerbated during service.  

In a May 2012 addendum opinion, the August 2011 VA examiner noted the Veteran's current diagnosis of a mood disorder, not otherwise specified, and found that it was "less likely" that such disorder originated in service or was otherwise attributable to service.  The examiner also indicated that it was "less likely" that any psychotic symptoms or psychosis initially manifested during the one-year period immediately following the Veteran's discharge from service, as there was no history of treatment or diagnosis of a mental illness until 1999.  The Board also finds this opinion inadequate for adjudicative purposes, as the August 2011 VA examiner failed to reference the favorable March 2011 nexus opinion from B.H.        

For these reasons, the Board finds that the originating agency failed to substantially comply with the April 2012 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must once again remand this issue for compliance.

In addition, during the aforementioned, the Veteran asserted that bipolar affective disorder was initially diagnosed in 1999 by his private physician, David Salter, M.D.  In this regard, the record reflects that VA first requested records from Dr. Salter in May 2003, prior to the Veteran's claim for bipolar disorder.  Treatment records prior to May 2003 from Dr. Salter are not of record.  As such records are relevant to the issue on appeal; further development to obtain these records is in order.  38 C.F.R. § 3.159 (c)(1) (2015).  

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include complete private treatment records identified by the Veteran from David Salter, M.D.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

The RO must make two attempts to obtain any private medical records identified unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjduciated.

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician.  Based on the review of the record, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's currently diagnosed acquired psychiatric disorder began in service, was caused by service, or is otherwise related to the Veteran's active service.  In rendering the opinion(s), the examiner should specifically address: 

* The March 2011 opinion provided by the Veteran's VA treating clinician, B.H., who found that the Veteran's mental health symptoms were "greatly exacerbated during his time in military service as a direct result of difficulties he faced while serving."
* The June 2012 opinion provided by the Veteran's VA clinical case manager, R.I., who stated that "taken in the context of the verbal reports offered by the Veteran and his record of declining performance, it would seem difficult to rule out the presence of a significant mental health issue."

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




